DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 01/28/2021 (“01-28-21 OA”), Applicants amended claim 17 and cancelled claims 8, 16 and 20 in the response filed 04/05/2021 (“04/05/2021 Remarks”).   
Claim(s) 1-7, 9-15, 17-19 and 21-23 are pending examination.

Response to Arguments
Applicant's arguments, see Remarks, see 04/05/2021 Remarks, with respect to the rejection of claim(s) 1-7, 9-15, 17-19 and 21-23 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
With regards to claim 1, 10 and 17, Applicant argues that “it would not be obvious to add conductive contacts to the intermediate structure of Wan’s Figure 20”, to which the Examiner agrees. 
However, Figure 20 of Wan was modified, in part, to reflect only the figure with a replaced gate structure. The figure was not modified to reflect the inclusion of the high-k dielectric or equally the inclusion of the high-k dielectric layer (para [0044]) following the removal of SiGe layer 12 from 48 (i.e. the finished structure of Wan). The finished structure of Wan, following all manufacturing processes outlined in the aforementioned paragraphs, would be ready to receive the conductive contacts 81, 82 (as taught by Utomo) to provide the necessary voltage capable of rendering the device functional.
To reiterate how Wan teaches, the claimed invention with regards for e.g. 46, a first fin (22 of 48…annotated “fin”) extending from a substrate 10, the first fin comprising a multi-layer stack 12, 14  (12,14 of Fig. 1 equates to finished products 66,60 for 46), the multi-layer stack comprising alternating first layers 60 (60 is previous 12) and second layers (66 is previous 14); …  a gate stack 33, 64, 66 on sidewalls and a top surface of the upper portion of the first fin (para [0040-0044]), the gate stack defining a channel region (region comprising the nanowires) of the first fin (see Fig. 20), the channel region comprising the alternating first layers and second layers (see Fig. 20). 
It is for these reason the previous rejection of claim 1 is being maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.       
1.         Claims 1, 5, 9-11 and 13 are rejected under 35 U.S.C. 103 as being obvious over Wan et al. (PG Pub 2016/0049489; hereinafter Wan), Rachmady (US 20140225065, USPGPub citation 2 on IDS filed 3/20/20) and Utomo etal. (PG Pub 2014/0191297; hereinafter Utomo).

    PNG
    media_image1.png
    393
    613
    media_image1.png
    Greyscale

Regarding independent claim 1, refer to the examiners mark-up of modified Wan Fig. 20 above, Wan teaches a device (MOSFET) comprising:
a first fin (annotated “fin” in Fig. 20 above) extending from a substrate 10, the first fin comprising a multi-layer stack (12,14), the multi-layer stack comprising alternating first layers 12 (SiGe) and second layers 14 (Si) (because the first and second layers are not recited in any particular order and are not required to be any particular material, the first and second layers are met not only by Wan’s layers 12 and 14, respectively, but also, in the alternative, by Wan’s layers 14 and 12, respectively);
an isolation region 26 surrounding the first fin (from an aerial view), an upper portion of the first fin (top of bn) extending above a top surface of the isolation region (see Fig, 20), the multi-layer stack extending below the top surface of the isolation region (see Fig. 20);
a gate stack (annotated “gate stack” in Fig, 20 above) on sidewalls and a top surface of the upper portion of the first bn (see Fig, 20 above), the gate stack debning a channel region of the first bn (para [0028-0030]), the channel region comprising the alternating first layers and second layers (para 
source/drain regions 42,44 on the first fin on opposing sides of the gate stack and the channel region (see Fig, 20).
Although Wan teaches the substrate and the multi-laver stack, he does not explicitly teach the claimed buffer layer at the claimed location (i.e., between the substrate and multi-layer stack). Or as claimed, Wan is silent to “a buffer layer between the substrate and the multi-laver stack, the buffer layer being a crystalline material and being lattice-mismatched to the substrate.”

    PNG
    media_image2.png
    341
    481
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1B-provided above, Rachmady teaches a FinFET (see Figs. 1A–1D, esp. Fig. 1D) having a buffer layer 109 (para. [0020]) between a substrate 102 (para. [0019]) and a multi-laver stack 114,115,116 and 118 (para [0019]), the buffer layer being a crystalline material (see para. [0019]: buffer layer 109 is “one or more epitaxial single crystalline semiconductor layers grown atop a distinct crystalline substrate”) and being lattice-mismatched to the substrate (para. [0019]: “buffer layers 109 hav[e] lattice constants different from the distinct crystalline substrate”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the 
Although, the combined invention of Wan and Rachmady teach the source/drain regions, they do not explicitly teach “conductive contacts over and electrically coupled to the source/drain regions.”

    PNG
    media_image3.png
    469
    532
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Utomo Fig. 11 A, Fig. 11C and primarily the Examiner’s mark-up of Utomo Fig. 11B, Utomo teaches a FinFET device (title) comprising: conductive contacts 82, 81 (para [0095]) over and electrically coupled to source/drain 34, 36 regions (para [0096]) (see Fig. 11B above).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide electrical contacts to the source/drain regions, as taught by Utomo, for the purpose of providing the voltage connections necessary to power the device.
Regarding claim 5, Wan, Rachmady, and Utomo, as combined, teach the limitations of claim 1. Wan teaches each of the first layers 12 and the second layers 14 have a first sidewall (left side of Fin) and 
Regarding claim 9, Wan, Rachmady, and Utomo, as combined teach the limitations of claim 1. Wan teaches a dielectric layer 50 over the isolation region 26, the first fin (“fin”), the gate stack (“gate stack”) and the source/drain regions 42,44; and conductive contacts 82, 84-Utomo over and electrically coupled to the source/drain regions (see claim 1), the conductive contacts extending through the dielectric layer (see Fig. 11B).
Regarding independent claim 10, refer to the examiners mark-up of modified Wan Fig. 20 supra (under the statement of rejection), Wan teaches a FinFET (para [0003]) comprising:
a first fin (annotated “fin” in Fig. 20) extending from a substrate 10, the first fin comprising alternating first layers 12 and second layers 14 (because the first and second layers are not recited in any particular order and are not required to be any particular material, the first and second layers are met not only by Wan’s layers 12 and 14, respectively, but also, in the alternative, by Wan’s layers 14 and 12, respectively);
an isolation region 26 surrounding the first fin (from an aerial view point), an upper portion of the first fin (26-top) extending above atop surface of the isolation region (see Fig. 20);
a gate stack (annotated “gate stack” in Fig. 20) on sidewalls and a top surface of the upper portion of the first fin (see Fig. 20), the gate stack defining a channel region of the first fin (layer 12 and 14 making up the channel region), the channel region including both the first layers and the second layers (see Fig.
20);
source/drain regions 42,44 on the first fin on opposing sides of the gate stack and the channel region (see Fig. 20), the source/drain regions contacting the first layers and second layers of the channel region of the first fin (see Fig. 20); and
Although, Wan teaches the source/drain regions, he does not explicitly teach “conductive contacts 
In the same field of endeavor, refer to Utomo Fig. 11 A, Fig. 11C and primarily the Examiner’s mark-up of Utomo Fig. 11B supra (provided within the body of the rejection of claim 1), Utomo teaches a device (title; “FinFET”) comprising: conductive contacts 82, 81 (para [0095]) over and electrically coupled to source/drain 34,36 regions (para [0096]) (see Fig. 11B above).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide electrical contacts to the source/drain regions, as taught by Utomo, for the purpose of providing the voltage necessary to power the device.
Although Wan teaches the alternating SiGe first layers 12 (having 71-90% Ge; para [0030]) and the second layers 14, he does not teach “a buffer layer between the substrate and the first layer and second layer, the buffer layer comprising SiGe and having a natural lattice constant smaller than a natural lattice constant of the first layers.”
In the same field of endeavor, refer to Rachmady Fig. 1B supra (provided within the body of the rejection of claim 1), Rachmady teaches a non-planar gate all-around device and method of fabrication thereof (title) comprising: a buffer layer 109 (para [0020]) between a substrate 102 (para [0019]) and a multi-laver stack 114,115,116 and 118 (para [0019]), the buffer layer comprising SiGe (para [0020]) and having a natural lattice constant smaller than a natural lattice constant of the first layers (having 30-70% Ge; para [0020]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, incorporate the buffer layer of Rachmandy, in between the substrate and the multi-layer stack, as taught by Rachmandy, to grade the lattice constant from the distinct crystalline substrate to the top surface 104 (para [0020]).
Regarding claim 11, refer to the figures provided above, in the combination of Wan, Rachmandy and Utomo, Wan teaches a dielectric layer 50 over the isolation region 26, the first fin (“fin”), the gate 
Regarding claim 13,  refer to the figures provided above, in the combination of Wan, Rachmandy and Utomo, Wan teaches the first layers 12 and second layers 14 are vertically stacked (see Fig. 20).
2.         Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (PG Pub 2016/0049489; hereinafter Wan) and Rachmady (CN104126228A-as supplied in the IDS dated 03/20/2020; for ease of reference PG Pub 2016/0079422 will be used).

    PNG
    media_image4.png
    506
    671
    media_image4.png
    Greyscale
 
Regarding independent claim 17, refer to the Examiner’s modified mark-up of Fig. 20 above, Wan teaches a a FinFET (para [0028-0043]) comprising: 
a first fin (22 of 48) extending from a substrate 10, the first fin comprising a stack (12, 14 of Fig. 1 equates to finished products 66, 60 in modified Fig. 20 above…with regards to 48) of first semiconductor 
an isolation region 26 surrounding the first fin (from an aerial view), an upper portion of the first fin extending above a top surface of the isolation region (see Fig, 20), the stack of first semiconductor layers and second semiconductor layers extending below the top surface of the isolation region (see Fig. 20);
a gate stack 33, 64, 66 on sidewalls and a top surface of the upper portion of the first fin (para [0040-0044]), the gate stack comprising a high-k gate dielectric 64 (para [0044]) with a metal gate electrode 66 (para [0044]) on the high-k gate dielectric (para [0044]); 
a first epitaxial source/drain region 42 on a first side of the gate stack (left side; see Fig. 20), the first epitaxial source/drain region contacting a first semiconductor layer and a second semiconductor layer of the first fin (see Fig, 20); and
a second epitaxial source/drain region 44 on a second side of the gate stack (right side; see Fig,20), the first side being opposite the second side (see Fig, 20), the second epitaxial source/drain region contacting a first layer and a second layer of the first fin (see Fig, 20).
Although, Wan teaches the substrate and the multi-laver stack, he does not explicitly teach “a buffer layer between the substrate and the multi-laver stack, the buffer layer being a crystalline material and being lattice-mismatched to the substrate.”
In the same field of endeavor, refer to Rachmady Fig. 1B (see supra rejection of claim 1), Rachmady teaches a non-planar gate all-around device and method of fabrication thereof (title) comprising: a buffer layer 109 (para [0020]) between a substrate 102 (para [0019]) and a multi-laver stack 114,115,116 and 118 (para [0019]), the buffer layer being a crystalline material and being lattice-mismatched to the substrate (para [0020]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the 

3.         Claims 21 and 23 rejected under 35 U.S.C. 103 as being obvious over Wan, Rachmandy and Utomo, as applied to claim 17 and claim 1 above, respectively, and further in view of Bedell et al. (PG Pub 2005/0145941; hereinafter Bedell).
Wan, Rachmandy and Utomo, as combined teach the limitations of claim 17 and 1, respectively. Rachmandy teaches the graded buffer layer comprises SiGe, but does not explicitly teach “the buffer layer is a relaxed layer.”
In the same field of endeavor, Bendell teaches a high performance strained silicon FinFETs device and method for forming same (title) comprising: a buffer layer 303 (para [0069]) is a relaxed layer (para [0069]; “SiGe layer 303 is a graded buffer layer, and will gradually become more and more relaxed in a direction away from the silicon surface” of the substrate.)
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, incorporate the buffer layer of Rachmandy, in between the substrate and the multi-layer stack, as taught by Rachmandy, to grade the lattice constant from the distinct crystalline substrate to the top surface 104 (para [0020]) thereby providing the desired barrier between the multi-layered stack and the substrate.
Allowable Subject Matter
3.	Claims 2-4, 6-7, 12, 14-15, 18-19 and 22 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2-4 and 6-7 are objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of their base claim 1 or (ii) claim if they are fully incorporated into the base claim 1.  
Claim 2 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 2, each of the first layers is compressively strained, and each of the second layers is tensilely strained.
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, each of the first layers is tensilely strained, and each of the second layers is compressively strained.
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 4, the multi-layer stack comprises strained layers
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, each of the first layers and the second layers are a crystalline material, wherein a natural lattice constant of the first layers is larger than a natural lattice constant of the second layers.
Claim 7 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 7, each of first layers is made of SiGe, and wherein each of the second layers is made of Si.
Claim 12 and 14-15 are objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of their base claim 10 or (ii) claim if they are fully incorporated into the base claim 10.  
Claim 12 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 12, the first layers and second layers comprise strained layers.
Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, each of the first layers and the second layers are a crystalline material, wherein a natural lattice constant of the first layers is different than a natural lattice constant of the second layers.
Claim 15 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 15, each of first layers is comprises SiGe, and wherein each of the second layers comprises Si.
Claim 18-19 and 22 are objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of their base claim 17 or (ii) claim if they are fully incorporated into the base claim 17.  
Claim 18 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 18, each of the first semiconductor layers is compressively strained, and each of the second semiconductor layers is tensilely strained.
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, each of the first semiconductor layers is tensilely strained, and each.
Claim 22 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 22, each of the first semiconductor layers and the second semiconductor layers are a crystalline material, wherein a natural lattice constant of the first semiconductor layers is different than a natural lattice constant of the second semiconductor layers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895